Exhibit 10.16

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT is made and entered into as of the 23rd day of March,
2012 by and between ALLIANCE BANK, a Virginia banking corporation, hereinafter
called the “Bank”, and Jean Houpert, hereinafter called “Employee”, and provides
as follows:

RECITALS

WHEREAS, the Bank is a bank chartered under the laws of the Commonwealth of
Virginia and engaged in the business of banking; and

WHEREAS, Employee has been involved in the management of the Bank and possesses
managerial experience, knowledge, skills and expertise in such type of business;
and

WHEREAS, the employment of Employee by the Bank is in the best interests of the
Bank and Employee; and

WHEREAS, the parties have mutually agreed upon the terms and conditions of
Employee’s continued employment by the Bank as hereinafter set forth;

TERMS OF AGREEMENT

NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as hereinafter set forth, the parties
covenant and agree as follows:

Section 1. Employment. (a) Employee shall be employed as the Executive Vice
President and Chief Financial Officer. She shall perform such services for the
Bank and/or one or more Affiliates as may be assigned to Employee from time to
time upon the terms and conditions hereinafter set forth.

(b) References in this Agreement to services rendered for the Bank and
compensation and benefits payable or provided by the Bank shall include services
rendered for and compensation and benefits payable or provided by any Affiliate.
References in this Agreement to the “Bank” also shall mean and refer to each
Affiliate for which Employee performs services. References in this Agreement to
“Affiliate” shall mean any business entity that, directly or indirectly, through
one or more intermediaries, is controlled by or controls the Bank.

(c) The parties recognize that the Board of Directors of the Bank shall manage
the business affairs of the Bank and that the relationship between the Bank and
Employee shall be that of an employer and an employee. The Board of Directors
shall have the sole authority to set and establish the hours of operation of the
business and to set and establish reasonable work schedules and standards
applicable to Employee.



--------------------------------------------------------------------------------

Section 2. Term. The term of this Agreement shall continue until March 22, 2013
unless sooner terminated under the terms of this Agreement (the “Initial Term”).
This Agreement shall be renewed automatically for successive additional terms of
one (1) year each unless either party gives the other notice of nonrenewal at
least sixty (60) days prior to the expiration of the Initial Term or any
additional term, as the case may be.

Section 3. Exclusive Service. Employee shall devote his best efforts and full
time to rendering services on behalf of the Bank in furtherance of its best
interests. Employee shall comply with all policies, standards and regulations of
the Bank now or hereafter promulgated, and shall perform his duties under this
Agreement to the best of his abilities and in accordance with standards of
conduct applicable to chief executive officers of banks.

Section 4. Salary. (a) As compensation while employed hereunder, Employee,
during his faithful performance of this Agreement, in whatever capacity
rendered, shall receive an annual base salary of $185,000, payable on such terms
and in such installments as the parties may from time to time mutually agree
upon. The Board of Directors, in its discretion, may increase Employee’s base
salary during the term of this Agreement, but in no event shall the annual base
salary be reduced. The annual base salary shall be paid in accordance with the
Bank’s normal payroll practices, but not less frequently than monthly.

(b) The Bank shall withhold state and federal income taxes, social security
taxes and such other payroll deductions as may from time to time be required by
law or agreed upon in writing by Employee and the Bank. The Bank shall also
withhold and remit to the proper party any amounts agreed to in writing by the
Bank and Employee for participation in any corporate sponsored benefit plans for
which a contribution is required.

(c) Except as otherwise expressly set forth hereunder, no compensation shall be
paid pursuant to this Agreement in respect of any month or portion thereof
subsequent to any termination of Employee’s employment by the Bank.

Section 5. Corporate Benefit Plans. (a) Employee shall be entitled to
participate in or become a participant in any employee benefit plan maintained
by the Bank for which he is or will become eligible on such terms as the Board
of Directors may, in its discretion, establish, modify or otherwise change.

(b) The Bank shall provide Employee with a disability insurance policy providing
benefits commensurate with other employees as so amended by the Board from time
to time.

(c) The Bank shall pay the premiums on group term insurance on the life of
Employee in an amount equal to two and one-half times his base salary up to a
maximum of $500,000 with a non-medical cap at $400,000, under a qualified group
benefits plan as secured by the Bank.

 

2



--------------------------------------------------------------------------------

Section 6. Bonuses. Employee shall receive only such bonuses as the Board of
Directors, in its discretion, decides to pay to Employee. Any bonus due to
Employee shall be paid to Employee no later than 2-1/2 months after the end of
the Bank’s taxable year or the calendar year, whichever is later, in which such
bonus is no longer subject to a substantial risk of forfeiture (as determined in
accordance with Internal Revenue Code (the “Code”) Section 409A and applicable
guidance issued thereunder (“Code Section 409A”)).

Section 7. Expense Account. The Bank shall reimburse Employee for reasonable and
customary business expenses incurred in the conduct of the Bank’s business. Such
expenses will include business meals, out-of-town lodging and travel expenses,
and membership dues and costs to attend meetings and conventions of
business-appropriate organizations and associations. Employee agrees to timely
submit records and receipts of reimbursable items and agrees that the Bank can
adopt reasonable rules and policies regarding such reimbursement. The Bank
agrees to make prompt payment to Employee following receipt and verification of
such reports.

Section 8. Vacation and Sick Leave. Employee shall be entitled to 20 days of
vacation and such sick leave (prorated to date of hire), as the Board of
Directors may from time to time designate for all full-time employees of the
Bank.

Section 9. Termination. (a) Notwithstanding the termination of Employee’s
employment pursuant to any provision of this Agreement, the parties shall be
required to carry out any provisions of this Agreement which contemplate
performance by them subsequent to such termination. In addition, no termination
shall affect any liability or other obligation of either party which shall have
accrued prior to such termination, including, but not limited to, any liability,
loss or damage on account of breach. No termination of employment shall
terminate the obligation of the Bank to make payments of any vested benefits
provided hereunder or the obligations of Employee under Sections 10, 11 and 12.

(b) Employee’s employment hereunder may be terminated by Employee upon thirty
(30) days written notice to the Bank or at any time by mutual agreement in
writing.

(c) This Agreement shall terminate upon the death of Employee; provided,
however, that in such event the Bank shall pay to the estate of Employee the
compensation including salary and accrued bonus, if any, which otherwise would
be payable to Employee through the end of the month in which his death occurs.
Such amounts shall be paid within 60 days of Employee’s death.

(d) The Bank may terminate Employee’s employment other than for “Cause”, as
defined in Section 9(e), at any time upon written notice to Employee, which
termination shall be effective immediately. Employee may resign thirty (30) days
after notice to the Bank for “Good Reason”, as hereafter defined. In the event
the Employee’s employment terminates

 

3



--------------------------------------------------------------------------------

pursuant to this Section 9(d), Employee shall receive a monthly amount equal to
one-twelfth (1/12) his rate of annual base salary in effect immediately
preceding such termination (“Termination Compensation”) in each month for twelve
(12) months or the remainder of the term of this Agreement, whichever is
greater. Payments of the Termination Compensation shall be made at the times
such payments would have been made in accordance with Section 4(a).
Notwithstanding anything in this Agreement to the contrary, if Employee breaches
Section 10 or 11, Employee will not thereafter be entitled to receive any
further compensation or benefits pursuant to this Section 9(d). In addition,
notwithstanding anything in this Agreement to the contrary, the Bank shall not
be required to make payment of the Termination Compensation or any portion
thereof to the extent such payment is prohibited by the terms of the regulations
presently found at 12 C.F.R. part 359 or to the extent that any other
governmental approval of the payment required by law is not received.

For purposes of this Agreement, “Good Reason” shall mean:

(i) The assignment of duties to the Employee by the Bank which result in the
Employee having significantly less authority or responsibility than he has on
the date hereof, without his express written consent;

(ii) The removal of the Employee from his position as Executive Vice President-
Chief Financial Officer;

(iii) A reduction by the Bank of the Employee’s annual base salary (which shall
also constitute a breach of Section 4(a) hereof);

(iv) The failure of the Bank to obtain the assumption of and agreement to
perform this Agreement by any successor as contemplated in Section 13 hereof.

(e) The Bank shall have the right to terminate Employee’s employment under this
Agreement at any time for Cause, which termination shall be effective
immediately. Termination for “Cause” shall include termination for Employee’s
personal dishonesty, incompetence, willful misconduct, breach of a fiduciary
duty involving personal profit, failure to perform stated duties, willful
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or final cease-and-desist order, conviction of a felony or of
a misdemeanor involving moral turpitude, misappropriation of the Bank’s assets
(determined on a reasonable basis) or those of its Affiliates, or material
breach of any other provision of this Agreement. In the event Employee’s
employment under this Agreement is terminated for Cause, Employee shall
thereafter have no right to receive compensation or other benefits under this
Agreement.

(f) The Bank may terminate Employee’s employment under this Agreement, after
having established the Employee’s disability by giving to Employee written
notice of its intention to terminate his employment for disability and his
employment with the Bank shall terminate effective on the 90th day after receipt
of such notice if within 90 days after such receipt Employee shall fail to
return to the full-time performance of the essential functions of his position
(and if Employee’s disability has been established pursuant to the definition of
“disability” set forth

 

4



--------------------------------------------------------------------------------

below). For purposes of this Agreement, “disability” means either (i) disability
which after the expiration of more than 13 consecutive weeks after its
commencement is determined to be total and permanent by a physician selected and
paid for by the Bank or its insurers, and acceptable to Employee or his legal
representative, which consent shall not be unreasonably withheld or
(ii) disability as defined in the policy of disability insurance maintained by
the Bank or its Affiliates for the benefit of Employee, whichever shall be more
favorable to Employee. Notwithstanding any other provision of this Agreement,
the Bank shall comply with all requirements of the Americans with Disabilities
Act, 42 U.S.C. § 12101 et. seq.

(g) If Employee is suspended and/or temporarily prohibited from participating in
the conduct of the Bank’s affairs by a notice served pursuant to the Federal
Deposit Insurance Act, the Bank’s obligations under this Employment Agreement
shall be suspended as of the date of service unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay Employee all or part of the compensation withheld while its
contract obligations were suspended, and (ii) reinstate (in whole or in part)
any of its obligations which were suspended.

(h) If Employee is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under the Federal Deposit
Insurance Act or the Code of Virginia, all obligations of the Bank under this
Employment Agreement shall terminate as of the effective date of the order, but
vested rights of the parties shall not be affected.

(i)(1) If Employee’s employment is terminated without Cause within one year
after a Change of Control shall have occurred or if he resigns for Good Reason
within one year after a Change of Control shall have occurred, then on or before
Employee’s last day of employment with the Bank, the Bank shall pay to Employee
as compensation for services rendered to the Bank and its Affiliates the amount
of $185,000; provided that such amount shall be paid by the Bank in equal
installments over the twelve months succeeding the date of termination. Payments
of the above installments shall be made at the times Employee’s base salary
payments would have been made in accordance with Section 4(a).

(2) For purposes of this Agreement, a Change of Control occurs if, after the
date of this Agreement, (i) any person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, becomes the owner or
beneficial owner of Bank securities having 50% or more of the combined voting
power of the then outstanding Bank securities that may be cast for the election
of the Bank’s directors other than a result of an issuance of securities
initiated by the Bank, or open market purchases approved by the Board of
Directors, as long as the majority of the Board of Directors approving the
purchases is a majority at the time the purchases are made; or (ii) as the
direct or indirect result of, or in connection with, a tender or exchange offer,
a merger or other business combination, a sale of assets, a contested election
of directors, or any combination of these events, the persons who were directors
of the Bank before such events cease to constitute a majority of the Bank’s
Board, or any successor’s board, within two years of the last of such
transactions. For purposes of this Agreement, a Change of Control occurs on the
date on which an event described in (i) or (ii) occurs. If a Change of Control
occurs on account of a series of transactions or events, the Change of Control
occurs on the date of the last of such transactions or events.

 

5



--------------------------------------------------------------------------------

Section 10. Confidentiality/Nondisclosure. Employee covenants and agrees that
any and all information concerning the customers, businesses and services of the
Bank of which he has knowledge or access as a result of his association with the
Bank in any capacity, shall be deemed confidential in nature and shall not,
without the proper written consent of the Bank, be directly or indirectly used,
disseminated, disclosed or published by Employee to third parties other than in
connection with the usual conduct of the business of the Bank. Such information
shall expressly include, but shall not be limited to, information concerning the
Bank’s trade secrets, business operations, business records, customer lists or
other customer information. Upon termination of employment Employee shall
deliver to the Bank all originals and copies of documents, forms, records or
other information, in whatever form it may exist, concerning the Bank or its
business, customers, products or services. In construing this provision it is
agreed that it shall be interpreted broadly so as to provide the Bank with the
maximum protection. This Section 10 shall not be applicable to any information
which, through no misconduct or negligence of Employee, has previously been
disclosed to the public by anyone other than Employee.

Section 11. Covenant Not to Compete. During the term of this Agreement and
throughout any further period that he is an officer or employee of the Bank, and
for a period of twelve (12) months from and after the date that Employee is (for
any reason) no longer employed by the Bank or for a period of twelve (12) months
from the date of entry by a court of competent jurisdiction of a final judgment
enforcing this covenant in the event of a breach by Employee, whichever is
later, Employee covenants and agrees that he will not, directly or indirectly,
either as a principal, agent, employee, employer, stockholder, co-partner or in
any other individual or representative capacity whatsoever: (i) engage in a
Competitive Business anywhere within a twenty-five (25) mile radius of any
office operated by the Bank on the date Employee’s employment terminates; or
(ii) solicit, or assist any other person or business entity in soliciting, or
doing business with, any depositors or other customers of the Bank to make
deposits in or to become customers of any other financial institution conducting
a Competitive Business; or (iii) induce any individuals to terminate their
employment with the Bank or its Affiliates. As used in this Agreement, the term
“Competitive Business” means all banking and financial products and services
that are substantially similar to those offered by the Bank on the date that
Employee’s employment terminates.

Section 12. Injunctive Relief, Damages, Etc. Employee agrees that given the
nature of the positions held by Employee with the Bank, that each and every one
of the covenants and restrictions set forth in Sections 10 and 11 above are
reasonable in scope, length of time and geographic area and are necessary for
the protection of the significant investment of the Bank in developing,
maintaining and expanding its business. Accordingly, the parties hereto agree
that in the event of any breach by Employee of any of the provisions of Sections
10 or 11 that monetary damages alone will not adequately compensate the Bank for
its losses and, therefore, that it may seek any and all legal or equitable
relief available to it, specifically including, but not limited to, injunctive
relief and Employee shall be liable for all damages, including actual and
consequential damages, costs and expenses, including legal costs and actual
attorneys’ fees, incurred by the Bank as a result of taking action to enforce,
or recover for any breach of, Section 10 or Section 11. The covenants contained
in Sections 10 and 11 shall be construed and interpreted in any judicial

 

6



--------------------------------------------------------------------------------

proceeding to permit their enforcement to the maximum extent permitted by law.
Should a court of competent jurisdiction determine that any provision of the
covenants and restrictions set forth in Section 11 above is unenforceable as
being overbroad as to time, area or scope, the court may strike the offending
provision or reform such provision to substitute such other terms as are
reasonable to protect the Bank’s legitimate business interests.

Section 13. Binding Effect/Assignability. This Employment Agreement shall be
binding upon and inure to the benefit of the Bank and Employee and their
respective heirs, legal representatives, executors, administrators, successors
and assigns, but neither this Agreement, nor any of the rights hereunder, shall
be assignable by Employee or any beneficiary or beneficiaries designated by
Employee. The Bank will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business, stock or assets of the Bank, by agreement in form and substance
reasonably satisfactory to the Employee, to expressly assume and agree to
perform this Agreement in its entirety. Failure of the Bank to obtain such
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle the Employee to the compensation described in
Section 9(d). As used in this Agreement, “Bank” shall mean Alliance Bankshares
Bank, a Virginia Bank, and any successor to its respective business, stock or
assets as aforesaid which executes and delivers the agreement provided for in
this Section 13 or which otherwise becomes bound by all the terms and provisions
of this Agreement by operation of law.

Section 14. Governing Law. This Employment Agreement shall be subject to and
construed in accordance with the laws of the Commonwealth of Virginia, without
giving effect to its principles of conflict of laws.

Section 15. Litigation. In the event of any dispute between the parties
concerning this Agreement, each party shall be responsible for obtaining counsel
at its own expense; however, in the event that the Bank does not substantially
prevail in any litigation arising under this Agreement, the Bank shall promptly
reimburse the Employee for all reasonable attorneys’ fees and expenses incurred
in connection with such litigation.

Section 16. Invalid Provisions. The invalidity or unenforceability of any
particular provision of this Employment Agreement shall not affect the validity
or enforceability of any other provisions hereof, and this Employment Agreement
shall be construed in all respects as if such invalid or unenforceable
provisions were omitted.

Section 17. Notices. Any and all notices, designations, consents, offers,
acceptance or any other communications provided for herein shall be given in
writing and shall be deemed properly delivered if delivered in person or by
registered or certified mail, return receipt requested, addressed in the case of
the Bank to its registered office or in the case of Employee to his last known
address.

 

7



--------------------------------------------------------------------------------

Section 18. Entire Agreement.

(a) This Employment Agreement constitutes the entire agreement among the parties
with respect to the subject matter hereof and supersedes any and all other
agreements, either oral or in writing, among the parties hereto with respect to
the subject matter hereof.

(b) This Employment Agreement may be executed in one or more counterparts, each
of which shall be considered an original copy of this Agreement, but all of
which together shall evidence only one agreement.

Section 19. Amendment and Waiver. This Employment Agreement may not be amended
except by an instrument in writing signed by or on behalf of each of the parties
hereto. No waiver of any provision of this Employment Agreement shall be valid
unless in writing and signed by the person or party to be charged.

Section 20. Case and Gender. Wherever required by the context of this Employment
Agreement, the singular or plural case and the masculine, feminine and neuter
genders shall be interchangeable.

Section 21. Captions. The captions used in this Employment Agreement are
intended for descriptive and reference purposes only and are not intended to
affect the meaning of any Section hereunder.

Section 22. Code Section 409A Compliance.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Code Section 409A or comply with an exemption from the application
of Code Section 409A and, accordingly, all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A.

(b) Neither Employee nor the Bank shall take any action to accelerate or delay
the payment of any monies and/or provision of any benefits in any matter which
would not be in compliance with Code Section 409A.

(c) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the form or timing of
payment of any amounts or benefits that are subject to Code Section 409A and
that are paid upon or following a termination of employment unless such
termination is also a “separation from service” (within the meaning of Code
Section 409A) and, for purposes of any such provision of this Agreement under
which (and to the extent) deferred compensation subject to Code Section 409A is
paid, references to a “termination” or “termination of employment” or like
references shall mean separation from service. If Employee is deemed on the date
of separation from service with the Bank to be a “specified employee”, within
the meaning of that term under Code Section 409A(a)(2)(B) and using the
identification methodology selected by the Bank from time to time, or if none,
the default methodology, then with regard to any payment or benefit that is
required

 

8



--------------------------------------------------------------------------------

to be delayed in compliance with Code Section 409A(a)(2)(B), such payment or
benefit shall not be made or provided prior to the earlier of (i) the expiration
of the six-month period measured from the date of Employee’s separation from
service or (ii) the date of Employee’s death. In the case of benefits, however,
Employee may pay the cost of benefit coverage, and thereby obtain benefits,
during such six month delay period and then be reimbursed by the Bank thereafter
when delayed payments are made pursuant to the next sentence. On the first day
of the seventh month following the date of Employee’s separation from service
or, if earlier, on the date of Employee’s death, all payments delayed pursuant
to this Section 22 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to Employee in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

(d) With regard to any provision herein that provides for reimbursement of
expenses or in-kind benefits that are subject to Code Section 409A, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit, and
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Code Section 105(b) solely
because such expenses are subject to a limit related to the period the
arrangement is in effect. All reimbursements shall be reimbursed in accordance
with the Bank’s reimbursement policies but in no event later than the calendar
year following the calendar year in which the related expense is incurred.

(e) If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.

(f) When, if ever, a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within ten
(10) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Bank.

(g) Notwithstanding any of the provisions of this Agreement, the Bank shall not
be liable to Employee if any payment or benefit which is to be provided pursuant
to this Agreement and which is considered deferred compensation subject to Code
Section 409A otherwise fails to comply with, or be exempt from, the requirements
of Code Section 409.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank has caused this Employment Agreement to be signed
by its duly authorized officer and Employee has hereunto set his hand and seal
on the day and year first above written.

 

ALLIANCE BANK By:  

/s/ William E. Doyle, Jr.

Title: President & CEO

 

ATTEST:

/s/ Brenda I. Harrell

 

EMPLOYEE

/s/ Jean S. Houpert

  (SEAL)

 

ATTEST:

/s/ Brenda I. Harrell

 

10